Citation Nr: 1724972	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-30 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a rating in excess of 10 percent for acquired pes planus


REPRESENTATION

Veteran represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel





INTRODUCTION

The Veteran served on active duty from May 2001 to August 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran originally requested a hearing before the Board.  In January 2013, the Veteran's attorney withdrew that request in writing.  38 C.F.R. 20.704(e).  

The appeal of the Veteran originally included a claim for service connection for an acquired psychiatric disorder (claimed as PTSD).  In a rating decision in September 2014, the RO granted service connection for an acquired psychiatric disorder. This is considered a full grant of the benefit sought on the appeal for the claim of service connection for an acquired psychiatric disorder.  Holland v. Gober, 10 Vet. App. 433, 436 (1997).  


FINDINGS OF FACT

1.  In January 2013 the Veteran's attorney clearly indicated the intent to withdraw the claim for service connection for sleep apnea.  

2.  At all relevant times, the Veteran's service-connected bilateral pes planus was no more than moderate in degree and has been manifested by pain on manipulation, and by weight-bearing line over or medial to the great toe; her condition has not been manifested is not productive of, or manifest objective evidence of the signs and symptoms of severe or pronounced degree of pes planus. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of service connection for sleep apnea have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for a rating of in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2000 & Supp. 2016); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Sleep Apnea

In the August 2010 rating decision, the RO denied the claim for service connection for sleep apnea.  In January 2013 the Veteran's attorney clearly indicated the intent to withdraw the claim for service connection for sleep apnea.  38 C.F.R. § 20.204.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In this case, the Veteran, through his appointed representative, has withdrawn his appeal of the denial of service connection for sleep apnea and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


Increased Rating for Pes Planus

Neither the Veteran nor her attorney has raised any issues with the duty to notify or duty to assist regarding the claim for a rating higher than 10 percent for pes planus.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran's bilateral pes planus is rated at 10 percent under Diagnostic Code 5276.  Under Diagnostic Code 5276, the criteria for a 10 percent rating are moderate impairment with the weight-bearing line over or medial to the great toe, inward bowing of the Achilles tendon and pain on manipulation and use of the feet, bilateral or unilateral. The criteria for the next higher rating, 30 percent, are bilateral severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent evaluation is for application when there is pronounced bilateral disability evidenced by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, which is not improved by orthopedic shoes or appliances. The rating schedule does not provide a rating higher than 50 percent rating for pes planus.

In October 2009 the Veteran complained of a burning sensation in her feet after prolonged sitting or rest lasting greater than 10- 15 minutes.  It did not affect her sleep.  Stretching her feet increased her symptoms.  Walking or stair use did not aggravate the pain.

In January 2010, the Veteran again complained of burning pain that was worse at rest but also felt it when walking.  

In April 2010, while being treated for sleep apnea, it was noted she had fractured her foot the day before.  

In a May 2010 VA examination, the Veteran complained that her feet burned all of the time when she walked.  The feet hurt 85 percent of the time but flare- ups occurred with walking.  The flare-up lasts 2-3 days and can occur 2-3 times a month.  The Veteran reported that she could no longer perform her service MOS, which was petroleum supply specialist.  Her last full time job before service was driving cars at an auction, which the Veteran stated she could still perform.   The Board notes that at this time, the Veteran was not employed but other records indicate the Veteran was a college student.

She also has frequent ankle sprains with the most recent sprain about one month before the examination.  She was at home and stepped on a rock resulting in an inversion injury.  She used a crutch at the examination.  In addition, there was a new pain located in the left foot in the area of the proximal 5th metacarpal.  She wears inserts which relieves some pain.  She can walk about a quarter mile before the feet begin to hurt.  She can stand about 15 minutes.  

Upon examination, the Veteran had a slightly limping gait,  The feet had a bilateral hallus valgus of 12 degrees,  The examiner noted about 40 percent decrease in the range of motion, leaving about 60 percent function.  Other than the hallux valgus, there are no deformities.  Palpation of the feet revealed no calluses.  There is subjective pain in the area of the arches.  The arches flatten upon standing.  The Achilles tendon inserts normally.  Manipulation of the foot does not cause any pain in either forefoot or midfoot except for subjective pain at the left proximal fifth metatarsal.  There is no evidence of abnormal weight bearing, instability, weakness, or tenderness.  The diagnoses were bilateral pes planus and hallux valgus of 12 degrees.  

In December 2010, the Veteran was noted to have flat feet with equal pain but normal sensation bilaterally.   Her caregivers ordered inserts.  By June 2011, her symptoms had improved.  In August 2011, she complained of left foot pain worsening in the left side.  It was also tender to touch.  The examination including range of motion was normal.  Pain was elicited when the lateral surface was squeezed.  In February 2012, the diagnosis was most probably plantar fasciitis of the left foot.  She had pain in both feet but the left foot was greater than the right in the medial longitudinal arch area of the left foot and secondarily along the plantar aspect of the fifth metatarsal.  

In May 2012, the Veteran received a second VA examination regarding her pes planus disability.  The diagnosis was bilateral flat foot.  She reported an intermittent burning sensation, which occurs with walking and weight bearing and seems to last a long time after she sits.  It is mostly the medial feet and less so the lateral foot with no real midline foot burning.  Standing makes the pain worse.  She notes swelling but there is no swelling by other people's discrimination.  The feet feel hot in the arch area but there is no redness, dislocation, subluxation, or other problems.  

The examiner thus found the Veteran had bilateral foot pain accentuated on use but not with manipulation.  She did not have objective indication of swelling on use, characteristic calluses, or any calluses.  Her symptoms, including extreme tenderness, are relieved by arch supports or orthotics.  There was bilateral decreased longitudinal arch height.  There was no objective evidence of marked deformity of the foot in pronation, abduction, etc.  The weight bearing line either fell over or was medial to the great toe bilaterally. There was no other lower extremity deformity to cause this other than the Veteran's pes planus.  The Veteran did not have inward bowing of the Achilles tendon (hind foot valgus with lateral deviation of the heel), marked inward displacement and severe spasm of the Achilles tendon, or rigid hindfoot upon manipulation.  The VA examiner noted radiological studies of the foot demonstrated degenerative changes of the midfoot bilaterally.  

In October 2014, she still complained of left foot pain greater than the right foot with walking and prolonged standing.  

In February 2015, a podiatry consult noted the Veteran's report of burning sensation primarily in the proximal medial longitudinal left arch area but the Veteran also had heel pain.  The Achilles tendon had mild soreness but no defect of insertion bilaterally.  The podiatrist noted some tenderness along the medial band of the plantar fascia and the medial band bilaterally.  The diagnosis was probable plantar fasciitis and Achilles tendonitis bilaterally.  The Veteran also had pes planus and inserts were issued.  By July 2015, there was resolution of the tenderness of the medial band but still some minimal tenderness of the Achilles tendon.  

Based on a review of the relevant evidence, the Board concludes that the preponderance of the medical evidence favors an assignment of a 10 percent rating for bilateral pes planus for the entire relevant period.  A rating in excess of 10 percent is not warranted at any point during the relevant period.  The bilateral pes planus manifested itself with findings associated with moderate pes planus, such as weight-bearing line over or medial to the great toe, pain on use of the feet and pain on manipulation throughout the appeal period. 

Multiple examinations and treatment records reveal that the Veteran does not have severe or pronounced flat feet. There is no objective evidence of marked deformity, accentuated or intensified pain on manipulation and use, objective swelling on use, characteristic callosities, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo Achillis on manipulation.  In the absence of the foregoing signs, symptoms, or manifestations required for a higher evaluation, the Board finds that the weight of the evidence is against the assignment of a higher schedular evaluation than 10 percent at any time from the date of the filing of the claim to the present.

The Board recognizes that the evidence supporting the Veteran's claim for a higher rating for bilateral pes planus includes her statements regarding its severity and it is worse than currently evaluated.  In evaluating a claim for an increased schedular disability rating, however, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  Therefore, the objective medical evidence of record is of greater probative value as to the Veteran's level of impairment than her assertions.

The Veteran's attorney argues that findings in the 2010 VA examination demonstrate a rating higher than 10 percent.  The Board notes, however, the findings of limping and loss of motion occurred shortly after the Veteran suffered an acute injury.  Moreover, the VA examination also covered an ankle disability and she was coincidently noted to have hallux valgus, a disability of the toes.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (hallux valgus is angulation of the great toe away from the midline of the body).  He also argues it has affected her employment opportunities, but the only evidence is her report to the 2010 VA examiner that she could no longer perform her MOS from service.  There is no further evidence of impairment of employment.  Furthermore, the regulations and schedular criteria already contemplate some degree of impairment in employment and earning capacity.  38 C.F.R. § 4.1.

Finally, the Board finds neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

The appeal of the denial of service connection for sleep apnea is dismissed.

A rating in excess of 10 percent for pes planus is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


